Citation Nr: 1800850	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  12-31 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been introduced to reopen a claim of service connection for a left shoulder disability.

2. Entitlement to service connection for a left shoulder disability.

3. Entitlement to service connection for erectile dysfunction.

4. Entitlement to a disability rating in excess of 20 percent for a right shoulder strain.

5. Entitlement to a disability rating in excess of 20 percent for a cervical spine disability, diagnosed as intervertebral disc syndrome (IVDS).

6. Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine prior to March 20, 2014, and in excess of 40 percent from that date.


7. Entitlement to a disability rating in excess of 10 percent for impairment of the ulnar nerve of the right upper extremity secondary to IVDS.

8. Entitlement to a disability rating in excess of 10 percent for impairment of the ulnar nerve of the left upper extremity secondary to IVDS.


REPRESENTATION

Veteran represented by:	Terri Perciaville


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from February 1977 to May 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2011 and November 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issues of entitlement to service connection for a left shoulder disability, entitlement to service connection for erectile dysfunction, and entitlement to increased evaluations for a cervical spine disability, and for neurological manifestations of the right and left upper extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an October 2006 rating decision, the RO denied service connection for a left shoulder disability.  The Veteran was informed of that decision and his appellate rights, but he did not appeal or submit new and material evidence within one year.

2. Evidence received since the October 2006 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a left shoulder disability.

3. Throughout the appeal period, the Veteran's right shoulder disability was manifested by pain on motion, with forward flexion to no worse than 80 degrees, abduction to no worse than 80 degrees, external rotation to no worse than 30 degrees, and internal rotation to no worse than 25 degrees.  

4. Prior to March 20, 2014, the Veteran's thoracolumbar disability has been manifested by forward flexion limited to 50 degrees, with pain on motion, and periodic flare-ups resulting in exacerbation of the Veteran's back pain.
 
5. There has been no showing of ankylosis at any level of the spine during the appeal period, and no showing of incapacitating episodes having a total duration of at least 4 weeks due to IVDS during the appeal period.


CONCLUSIONS OF LAW

1. The October 2006 decision denying service connection for a left shoulder disability is final.  38 U.S.C.A. § 1705(c) (West 2014); 38 C.F.R. § 20.1103 (2017).

2. The evidence received since the October 2006 rating decision is new and material, and the claim of entitlement to service connection for a left shoulder disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  The criteria for a rating in excess of 20 percent for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1 4.3, 4.7, Diagnostic Code (DC) 5201 (2017).

4. Prior to March 20, 2014, the criteria for a rating of 30 percent for service-connected thoracolumbar disability have been met .  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5242-43 (2017).

5. From March 20, 2014, the criteria for a rating in excess of 40 percent for service-connected thoracolumbar disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5242-43 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent VA examinations in connection with the claims being adjudicated herein.  The Board finds the examinations adequate, because they have included a review of the medical file, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

New and material evidence

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. at 117.

The Veteran's claim for service connection for a left shoulder disability was originally denied in an October 2006 rating decision.  Since that time, the Veteran has advanced additional evidence, including VA and private treatment records, as well as lay statements, shedding additional light on his service and the nature of his disability.  The Board finds this evidence "new," because it postdates the October 2006 rating decision.  The Board also finds the new evidence "material," because it bears directly on a point at issue on the question of entitlement to service connection in the instant case, and raises at least a reasonable probability of substantiating the underlying claim.  Consequently, the claim of service connection for a left shoulder disability may be reopened.

Having been reopened, the claim must be developed further before final adjudication is possible, as discussed below in the Remand portion of this decision.  

Entitlement to a disability rating in excess of 20 percent for a right shoulder strain

The Veteran is currently service connected for a right shoulder disability, with a rating of 20 percent assigned for the entirety of the appeal period, under DC 5201.  Ratings furnished under DC 5201 are based on limitation of motion and associated functional limitations.  The right arm is the Veteran's dominant arm.

The diagnostic codes applicable to a rating of the shoulder are between DCs 5200-5203.  Ratings vary depending on whether the impairment is to the major or minor arm.  In this case, the Veteran is right hand dominant, so only the ratings for impairments to the "major" arm are applicable and will be set forth below.  Normal shoulder flexion and abduction is from 0 to 180 degrees (90 degrees at shoulder level), and normal internal and external rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Under DC 5200 for ankylosis of the scapulohumeral articulation (the scapula and humerus move as one piece), a 30 percent rating is assigned when the ankylosis is favorable with abduction to 60 degrees such that a person can reach his mouth and head, a 40 percent rating is assigned the arm when the ankylosis is considered to be intermediate that is between favorable and unfavorable, and a 50 percent rating is assigned when the ankylosis is considered to be unfavorable, such that abduction is limited to 25 degrees from the side.  

Under DC 5201 for limitation of motion of the minor arm, a 30 percent rating is assigned when the range of motion is limited to shoulder level, or when the maximum range of motion is limited to midway between side and shoulder level, and a 40 percent rating is assigned when range of motion of the arm is limited to 25 degrees from the side.

Under DC 5202 for other impairment of the humerus, when there is malunion of the humerus, a 20 percent rating is assigned with moderate deformity or marked deformity.  A 30 percent rating is also assigned when there is recurrent dislocation of the humerus at the scapulohumeral joint, with either infrequent episodes, and guarding of movement only at shoulder level, or with frequent episodes and guarding of all arm movements.  A 50 percent rating is assigned when there is fibrous union of the arm; a 60 percent rating is assigned when there is nonunion of (false flail joint) the humerus in the arm; and an 80 percent rating is assigned when there is loss of head of (flail shoulder) the humerus in the arm.

Under DC 5203 for impairment of the clavicle or scapula, a 10 percent rating is assigned for malunion or for nonunion without loose movement.  When there is nonunion with loose movement, a 20 percent rating is assigned.  A 20 percent rating is also assigned when there is dislocation of the clavicle or scapula.

The Board also notes that degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  38 C.F.R. § 4.71a, DC 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2016); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, with respect to musculoskeletal disabilities, the law recognizes that "[p]ainful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  

In determining the actual degree of disability with respect to the Veteran's right shoulder disability, contemporaneous medical records and an objective examination by a medical professional are more probative of the degree of the impairment than his lay opinions.  This is particularly so where the rating criteria require analysis of the clinical significance of medical symptoms, even if the existence of symptoms is observable by a lay person.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).

The Veteran underwent a VA examination of his right shoulder in August 2010.  Range of motion testing revealed flexion to 80 degrees, abduction to 80 degrees, external rotation to 30 degrees, and internal rotation to 60 degrees.  Results were unchanged after multiple bouts of testing.  The Veteran evinced pain on movement and a degree of lack of endurance, but no weakness.  The Veteran's demonstrated range of motion accords with the criteria for a 20 percent rating under DC 5201.  

Treatment records during the current appeal period reflect ongoing pain complaints; for instance, March 2014 VA treatment records show complaints of ongoing shoulder pain, exacerbated by overuse.  There is no evidence that range of motion testing was conducted by VA or private providers, nor is there evidence of loss of the humeral head, or of malunion, nonunion, fibrous union, or dislocation of the humerus at the scapulohumeral joint.  Nor is there evidence of impairment of the clavicle or scapula.  

A second VA examination was conducted in February 2016.  Range of motion showed flexion to 90 degrees, abduction to 85, external rotation to 30, and internal rotation to 25.  Pain was noted on examination, and the Veteran evinced tenderness around his right shoulder.  There was, however, no additional loss of range of motion after three repetitions of testing.  The Veteran demonstrated full strength in the right upper extremity.  There was no evidence of ankylosis.  The examiner concluded the Veteran would not be expected to experience additional functional loss with repetitive use over time.  No flare-ups were reported.  

As the evidence set forth demonstrates, the Veteran has never demonstrated the requisite range of motion limitation for a rating in excess of 20 percent.  Further, although he has consistently complained of pain on motion and with use, his range of motion does not approach what is required for a 30 percent rating, and there is no indication from testing that pain or repeated use would limit his right shoulder range of motion to a degree approaching what is required for such a rating.  In fact, as noted, the Veteran did not demonstrate any additional loss of range of motion after repeated testing at his February 2016 examination.  

As such, the Board does not find any basis for a higher rating, even when considering Deluca.  The Veteran is adequately compensated for his symptoms by the already assigned 20 percent rating; he has not reported flare-ups, and there is no significant evidence of actual additional loss of function with repeated use over time.  Nor is application of any other DC appropriate.  As explained above, the Veteran has not demonstrated problems affecting the humerus, clavicle, or scapula, and there has been no evidence of anyklosis; hence, DCs 5200, 5202 and 5203 are not for application here.  Accordingly, the claim for increase must be denied.
Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine prior to March 20, 2014, and in excess of 40 percent from that date

The Veteran's service connected lumbar degenerative disc disease is currently rated as 20 percent disabling prior to March 20, 2014, and as 40 percent disabling from that date.  

Back disabilities are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), specified in 38 C.F.R. § 4.71a.  If there is intervertebral disc disease, the rating criteria specified in the Formula for Rating Intervertebral Disk Syndrome Based on Incapacitating Episodes may be applicable.  In this case, the Veteran's back disability has been evaluated under Diagnostic Code (DC) 5237, for lumbosacral sprain with degeneration and desiccation of L4-L5.  

Back disability warrants a 20 percent rating where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis. 

A 40 percent evaluation is warranted for favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less.  The only criterion which warrants an evaluation in excess of 40 percent for limitation of motion of the thoracolumbar spine is where there is unfavorable ankylosis of the thoracic spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankyloses of the entire spine warrants a 100 percent rating. 

The General Formula directs that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  

The Rating Schedule allows evaluation of intervertebral disc syndrome (IVDS) based on incapacitating episodes.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest and treatment by a physician.  38 C.F.R. § 4.71a, Note (1).  As the record does not reflect any episodes of prescribed bed rest and treatment having a total duration of at least two weeks during any twelve month period within the current appeal period, an evaluation higher than 10 percent is unavailable under the formula for rating IVDS based on incapacitating episodes, and will not be discussed further.

Back disability is, as noted above, rated on limitation of motion, or may be rated based on subjective complaints of pain, if there is objective confirmation of arthritis on radiologic examination.  DCs 5003, 5010.  A 10 percent evaluation is the maximum schedular evaluation available for arthritis of one joint or group of joints under DCs 5003 or 5010, so application of these DCs would not result in a more favorable evaluation for the Veteran.  No further discussion of those DCs is required.

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume §§ 4.40 and 4.45.  The rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran was afforded a VA lumbar examination in August 2010.  Range of motion testing showed forward flexion to 50 degrees, extension to 20 degrees, left and right lateral flexion to 20 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 25.  There was evidence of pain on testing, but no additional loss of range of motion after five repetitions of testing.  There was no ankylosis at any level of the spine.  The Veteran did report periodic flare-ups varying in duration and frequency.  

VA treatment records covering the period at issue show treatment for back pain, and occasional use of a back brace and cane.  The Veteran has also reported that overuse exacerbates his back pain.  March 2014 VA treatment records show straight leg raise testing was negative bilaterally.  The most recent medical evidence, private treatment records from early 2017, show the Veteran has continued to complain of back pain, but has been able to ride a bicycle three days per week for several miles at a time.  He has denied falls, and has denied radicular symptoms in his lower extremities.

A second VA examination, conducted in June 2015, showed significant loss of range of motion over previous testing; forward flexion was limited to 30 degrees, right and left lateral flexion and rotation were each limited to 5 degrees.  Based on this testing, the Veteran was afforded a 40 percent rating for his lumbar disability, effective March 2014, at which time, as noted above, it was discernible from the record that the Veteran was using a back brace and cane.

The Board notes that there is no basis in the record for a rating in excess of the 40 percent already assigned for any period.  The only available avenues to a higher rating require a showing either of ankylosis, or of incapacitating episodes caused by IVDS having a total duration of at least 6 weeks during a 12-month period.  Neither is shown by the record.

Consideration of Deluca is of no avail here, as the Veteran is already in receipt of the maximum available rating given his symptomatology.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997) (The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis).

Hence, the preponderance of the evidence is against an evaluation in excess of 40 percent for a lumbar disability for any portion of the appeal period.

As regards the earlier portion of the appeal period, the Board observes that testing conducted at the August 2010 VA examination accords with the criteria established for assignment of a 20 percent disability rating.  However, the Veteran's pain complaints have been consistent and credible, and examination records reflect pain on motion during testing.  The Veteran also reported flare-ups during the August 2010 examination, suggesting testing conducted at that examination may not have captured the full scope of his low back symptomatology at that time.  As such, and resolving all reasonable doubt in the Veteran's favor, the Board finds assignment of a 30 percent rating warranted, in consideration of the aforementioned Deluca factors, for the earlier portion of the appeal period.  In sum, the Veteran's pain complaints during this period are credible, and they find support in the other evidence of record.

There is, however, no basis for assignment of a higher rating for this period.  Range of motion testing conducted in August 2010 does not show limitation approaching what is contemplated for a 40 percent rating.  There was no loss of range of motion after repeated bouts of testing, and again, there has been no showing of ankylosis at any level of the spine.  The Veteran's functional loss is already contemplated in the 30 percent disability evaluation herein assigned; a rating in excess of 30 percent is unwarranted prior to March 20, 2014.


ORDER

The Veteran's claim for service connection for a left shoulder disability is reopened.

Entitlement to a rating in excess of 20 percent for a right shoulder disability is denied.

Prior to March 20, 2014, entitlement to a rating of 30 percent for a lumbar disability is granted.

From March 20, 2014, entitlement to a rating in excess of 40 percent for a lumbar disability is denied.


REMAND

Unfortunately, the claims remaining on appeal require additional development before final adjudication is possible.  With respect to the Veteran's service connection claims, examinations and medical opinions with respect to etiology are required.  The Veteran carries current diagnoses of a left shoulder disability and of erectile dysfunction, but the record is bare of an etiological opinion for either condition.  As such, on remand, the Veteran must be scheduled for VA examinations to explore the etiology of his diagnosed left shoulder disability and his erectile dysfunction.

As regards the remaining claims for increase, VA examinations are necessary to explore the current nature and severity of the disabilities.  The Veteran has not undergone a VA examination of his cervical spine since August 2010, nor have the secondary manifestations of his cervical spine disability, including neurological symptoms affecting the right and left ulnar nerves, been assessed since that time, and there is evidence, including VA treatment records from early 2017, that the conditions may be worsening.  Accordingly, on remand, the Veteran must be afforded a VA examination of his cervical spine, to include neurological testing.

Accordingly, the case is REMANDED for the following action:

1. Give the Veteran an opportunity to identify any outstanding pertinent treatment records, VA or private, related to his left shoulder disorder, erectile dysfunction, or cervical spine disability, that has not already been associated with the claims file.  The AOJ should then attempt to obtain those records if the Veteran provides the appropriate authorization.

2. After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any left shoulder disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation. 

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current left shoulder disorder, and whether any such disorder is related to his military service, to include any symptomatology therein.  

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his erectile dysfunction.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation. 

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current diagnosis of erectile dysfunction, and whether that diagnosis is related to his military service, to include any symptomatology therein.

If an erectile dysfunction diagnosis is warranted, but it is determined that that disorder did not manifest in service and is not otherwise causally or etiologically related to service, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is proximately due to or has been aggravated (permanently worsened beyond normal progression) by any of the Veteran's service-connected disabilities, including major depressive disorder, or as secondary to prescribed medication taken for any service connected disability, as has been claimed.

If aggravation is shown, the examiner should specify: (1) the baseline manifestations of the disorder found present prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

4. Then, schedule the Veteran for a VA examination to explore the nature and severity of his cervical spine disability, to include neurological symptoms of the upper extremities associated therewith.  The electronic file must be made available to the examiner, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary must be performed.  All pertinent symptomatology and findings should be reported in detail in accordance with VA rating criteria.

5. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


